Citation Nr: 1740608	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-24 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to a compensable rating for bilateral hearing loss. 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty including from March 1977 to June 1977 and from September 1985 to February 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2015, the Board reopened the Veteran's claim for service connection for left ear hearing loss and remanded the issue of entitlement to service connection for a left ear hearing loss disability and requested that the issue of entitlement to a compensable rating for a right ear hearing loss disability be held in abeyance, pending the requested development for the left ear hearing loss disability.  Subsequently, in a rating decision in May 2016, the Appeals Management Center (AMC) granted service connection for left ear hearing loss and assigned a noncompensable rating effective November 23, 2010, the date the Veteran's claim for hearing loss was received.  Thus, the issue currently before the Board is a claim of entitlement to a compensable rating for bilateral hearing loss.  

On VA audiological examination in March 2016, the examiner noted that the Veteran reported that he had to quit his teaching job in the prior year because of his hearing loss.  Thus, the issue of TDIU is currently before the Board.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that a claim for TDIU, either expressly raised by the appellant or reasonably raised by the record, is part of the claim for an increased rating).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

After carefully considering this matter, and for reasons expressed below, the Board finds that this case must be remanded for further development.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a previous remand.  However, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.
First, on VA examination in March 2016 the examiner in discussing the functional impact of the Veteran's hearing loss opined that his hearing loss impacted his ordinary conditions of daily life including ability to work as he reported that he had to quit his teaching job last year because of his hearing loss.  However, on a subsequent VA audiological examination in May 2016, the same examiner opined that the Veteran's hearing loss did not impact ordinary conditions of daily life, including the ability to work.  Thus, the examiner's opinion on the May 2016 VA examination regarding the functional impact of the Veteran's hearing loss is inconsistent with the opinion on the same matter provided approximately two months earlier on the March 2016 VA examination.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312  (2007).  Hence, the Veteran should be afforded a new VA audiological examination that resolves the conflicting opinions.  

Second, as for the issue of entitlement to TDIU, it is inextricably intertwined with the issue of entitlement to a compensable rating for bilateral hearing loss being remanded herein as the Veteran reported that he quit his job as a teacher due to his hearing loss.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Further, given that the issue of entitlement to a compensable rating for bilateral hearing loss is currently before the Board and that the Veteran asserts that he quit his job as a teacher due to his hearing loss, the RO should develop a claim for TDIU in accordance with Rice.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should send a VCAA notice letter to the Veteran notifying him of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim on appeal.  This VCAA letter should include both (1) a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability); and (2) a VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits).  The AOJ should request that the Veteran fill out these forms and submit them to the AOJ and to determine his employment history and whether he is able/unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

2. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance, obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

3. Afterwards, the Veteran should be scheduled for a VA audiology examination to determine the current severity of his service-connected bilateral hearing loss.  To the extent possible, the examination should be conducted by the same examiner who conducted the May 2016 VA examination.  If the May 2016 examiner is unavailable, another appropriate examiner should conduct the examination.  The Veteran's claims folder must be made available to the examiner for review in connection with the examination.  The examiner is asked to do the following: 

a.) Utilize the appropriate Disability Benefits Questionnaire.  The examination of hearing impairment should be conducted without the use of hearing aids.  The examination must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  For each ear, pure tone audiometric thresholds, in decibels, should be recorded for each of the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz, as well as controlled speech discrimination testing (Maryland CNC) (reported in percentages of discrimination).  

b.) Describe the functional effects caused by a hearing disability in his or her final report, including on the Veteran's occupational functioning and daily activities and as described in the Veteran's own words.  The examiner must specifically reconcile the inconsistencies between the May 2016 VA examination report that indicates the Veteran's hearing loss did not impact his ordinary conditions of daily life and the ability to work and the March 2016 VA examination report that shows the Veteran's hearing loss impacted his ordinary conditions of daily life including ability to work as he reported that he had to quit his teaching job the previous year because of his hearing loss.

c.) Opine as to whether the service-connected bilateral hearing and tinnitus in any way adversely affect the Veteran's ability to obtain and maintain gainful employment consistent with his educational and occupational background.
   
A complete rationale for all opinions expressed should be provided.  If the examiner is not able to provide an opinion, he or she should explain why.
4. Thereafter, readjudicate the issues of entitlement to a compensable rating for bilateral hearing loss and entitlement to a TDIU.  If either benefit sought is not granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or to report for a scheduled VA examination, may impact the decision made.  38 C.F.R. § 3.655 (2016).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

